DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 08/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2007/0261974 to Balteau et al.
Regarding claim 1, Balteau et al. discloses a flexible pouch (10) for holding a liquid (paragraph [0044]), the flexible pouch comprising: a front panel and a back panel defining a compartment (36; Fig. 1); a gap (40) positioned between the front panel and the back panel adjacent the compartment; the front panel and the back panel joined together by a seal (paragraph [0039]); and a frangible seal (peel seal) joining the front panel and the back panel adjacent the gap, the frangible seal having a pair of ends, one end of the pair of ends abutting a portion of the seal and another end of the pair of ends abutting a portion of the seal to separate the gap from contents in the compartment (Figs. 1-3 and 12-21).  The nomenclature for the location of the gap relative to the compartment does not structurally distinguish applicant’s claimed pouch structure from Balteau et al.  The nomenclature for the location of the seal does not structurally distinguish applicant’s claimed pouch structure from Balteau et al.  
Regarding claim 3, Balteau et al. discloses the frangible seal has a V-shape between the pair of ends (Figs. 14, 16, 18, and 19).
Regarding claim 4, Balteau et al. discloses an inverse apex of the V-shape of the frangible seal is positioned within the compartment (Figs. 14, 16, 18, and 19).
Regarding claim 5, the frangible seal has arcuate portion between the pair of ends (Figs. 14, 16, and 18).

Claims 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2007/0261974 to Balteau et al. and Patent Application Publication No. 2014/0175126 to Carlsson et al.
Regarding claim 2, Balteau et al. discloses the claimed invention, except for the fitment having a body with a pair of wings extending outwardly from a center portion, the center portion having a spout, the fitment positioned within the gap; the front panel, the fitment and the back panel joined together by the top seal; and the frangible seal joining the front panel and the back panel beneath the fitment, one end of the pair of ends of the frangible seal abutting the portion of the top seal under one of the pair of wings and the another end of the pair of ends of the frangible seal abutting the portion of the top seal under another of the pair of wings to separate the spout from the contents in the compartment.  Carlsson et al. teaches that it is known in the art to provide a fitment (connector) as a body with a pair of wings (12) extending outwardly from a center portion (Figs. 1A-1G), the center portion having a spout (22), the fitment positioned within a gap (D; Fig. 3B); a wall (41), the fitment (connector 200) and another wall (41) joined together by a seal (42); and a frangible seal (45) joining the walls spaced from the fitment (Fig. 3B), one end of the pair of ends of the frangible seal abutting the portion of the seal spaced apart from one of the pair of wings and the another end of the pair of ends of the frangible seal abutting the portion of the seal spaced apart from another of the pair of wings to separate the spout from the contents in the compartment (Fig. 3B).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fitment with a body having a pair of wings extending outwardly from a center portion, the center portion having a spout, the fitment positioned within the gap; the front panel, the fitment and the back panel joined together by the top seal; and the frangible seal joining the front panel and the back panel beneath the fitment, one end of the pair of ends of the frangible seal abutting the portion of the top seal under one of the pair of wings and the another end of the pair of ends of the frangible seal abutting the portion of the top seal under another of the pair of wings to separate the spout from the contents in the compartment in the Balteau et al. pouch, as in Carlsson et al., in order to improve mixing of pouch contents as it is dispensed through the fitment.
Regarding claim 6, Balteau et al. discloses the frangible seal, in an unbroken state, prevents the liquid from leaving the compartment into the fitment (paragraph [0045]).
Regarding claim 7, Balteau et al. discloses the frangible seal, in a ruptured state, allows the liquid to leave the compartment enter into the spout (paragraph [0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734